Title: To James Madison from Thomas Jefferson, 9 April 1804
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Apr. 9. 04.
Will you be so good as to consult with the other members of the administration on the allowance to be made to Govr. Claiborne? There are several elements of consideration to be attended to, towit, as to his character 1. as Governor of Missisipi. 2. Commissioner for the receipt of Louisiana. 3. as Governor of Louisiana: as to the funds from which his compensation is to be taken, to wit 1. the appropriation for the expences of the Misipi. territory. 2. that for taking possession of Louisiana. 3. the 20,000 D. for the expences of the civil government of Louisiana: the epochs too at which these funds will respectively become chargeable or discharged of his compensation. This will of course settle the term at which Genl. Wilkinson’s authority as Commissioner ceased, (since both his & Claiborne’s must have ceased at the same instant) and will ascertain the point of time at which the 2d. fund above mentioned became discharged of his expences. When the result of your consultation shall be settled, it will of course be necessary that Claiborne & Wilkinson should be apprized of it. Accept my affectionate salutations.
Th: Jefferson
